—Appeal by the de*623fendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered July 19, 1999, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the fourth degree, menacing in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to his contention, the defendant received the effective assistance of counsel (see, People v Sinclair, 266 AD2d 482). “Mere losing tactics are not to be confused with ineffectiveness, and to sustain a claim of ineffective assistance of trial counsel, proof of less than meaningful representation is required, rather than disagreement with counsel’s strategies and tactics” (People v Sinclair, supra, at 482).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Krausman, S. Miller and Feuerstein, JJ., concur.